DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2021 has been entered.

Status of the Claims
Claims 1-6, 8-17, and 19-21 were previously pending.  Claims 1, 14, and 20 were amended in the reply filed December 29, 2021.  Claims 1-6, 8-17, and 19-21 are currently pending. 

Response to Arguments
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but they are not persuasive.  "Automating the matching of vehicles and requestors by analyzing the geographic zones of requests and the authorization of vehicles to travel within the zones is a specific technical improvement in the fields of transportation matching and electronic management of autonomous transportation."  Remarks, 13.  This does not describe a technical improvement and instead merely sets forth the abstract idea at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, See also October 2019 Update: Subject Matter Eligibility, pg. 12. ("if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology").  Matching an appropriate vehicle to a person's ride request is also not a "technical goal" akin to the computer virus screening in Finjan (see Remarks, 13)—the improvements here lie in the abstract realm of organizing human activities (i.e., business practices of fulfilling ride requests more optimally).  Accordingly, the rejection is maintained. 
Applicant's arguments filed with respect to the rejections made under §§ 102 & 103 have been fully considered but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-17, and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-6, 8-17, and 19-21, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including determining one or more characteristics of an autonomous vehicle; determining one or more characteristics of one or more road segments of a geographic area; comparing the one or more characteristics of the autonomous vehicle to the one or more characteristics of the one or more road segments of the geographic area; determining, based on the comparison, at least one geographic zone that comprises the one or more road segments of the geographic area, 
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for the coordinating the transportation of people and related transactional/commercial relationships with transportation service providers (i.e., in the terminology of the 2019 Revised Guidance, fundamental economic practices; commercial interactions (including marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people).  Additionally, aside from the general technological environment (addressed below), it covers purely mental processes (e.g., steps of observation, evaluation, and judgment in determining matches to transportation requests).  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial 
Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting data), employing the computer as a tool.  That the claims are being applied in the context of assigning autonomous vehicles to ride requests is merely a field-of-use limitation.  See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) ("[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.") (citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,1256 (Fed. Cir. 2014)) (emphasis added).
The claims also recite "the autonomous vehicle travels to the pickup location or the drop-off location in response to receiving the instructions."  Again, even if considered an additional element this is set forth at a high level of generality and merely further describes a field-of-use.  No specific instructions are recited, and the same broad instructions could be used to instruct a human driver.  It also can be characterized as an insignificant application, similar to the cutting of hair after first determining the hair style or printing a menu after it has been generated.  See MPEP 2106.05(g).  The autonomous vehicle is not improved, as the exact same improvement (i.e., a more optimal vehicle assignment for the ride request) would be achieved if this were applied to a vehicle with a human driver. 
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (transportation management system capable of electronically transmitting information to an autonomous vehicle, one or more physical processors and one or more memories in communication with the one or more physical processors, the one or more memories comprising instructions operable when executed by the one or more physical 
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).    
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when 

Dependent Claims Step 2A:
The limitations of the dependent claims merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they further limit the abstract idea without adding any new additional elements).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims. 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Moreover, the Specification also indicates this is the routine use of known elements for the same reasons presented with respect to the elements in the independent claims above.  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-10, 12, 14-15, 17, 19, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kilovskiy, et al., U.S. Pat. Pub. No.  2018/0341895 (Reference A of the PTO-892 part of paper no. 20210920) in view of Al Falasi, et al., U.S. Pat. Pub. No.  2019/0026671 (Reference E of the attached PTO-892).
Regarding claim 14, Kislovskiy teaches [a] transportation management system comprising one or more physical processors and one or more memories in communication with the one or more 6Application No.: 16/368,848Attorney's Docket No.: 009404.0035U1 physical processors, the one or more memories comprising instructions operable when executed by the one or more physical processors to cause the system to perform operations comprising (Kislovskiy, ¶¶ [0039], [0042], and [0193] – [0197]): 
determining one or more characteristics of an autonomous vehicle (Kislovskiy, ¶¶ [0030], [0032], [0133], and [0179]);
determining one or more characteristics of one or more road segments of a geographic area (Kislovskiy, ¶¶ [0031] and [0045]). Wherein, Kislovskiy teaches a risk regressor determining environmental conditions and static risks of path segments (i.e., characteristics of one or more road segments) on a road network map (i.e., a geographic region). Id.;
comparing the one or more characteristics of the autonomous vehicle to the one or more characteristics of the one or more road segments of the geographic area (Kislovskiy, ¶¶ [0031], [0075] and [0076]). Wherein, Kislovskiy teaches a matching engine that “selects a most optimal vehicle” from either a FAV, SDAV, or HDV based on a trained risk regressor determining a trip risk value from “road conditions, weather conditions, lighting conditions, traffic conditions, and the like” of each path segment for each type of autonomous vehicle (e.g., FAV, SDAV, HDV). Id.;
determining, based on the comparison, at least one geographic zone that comprises the one or more road segments of the geographic area, the at least one geographic zone defining a zone within which the autonomous vehicle is authorized to provide transportation services (Kislovskiy, Figure 1A: Road Network Map 100, Autonomy Grid 105; ¶¶ [0030], [0031], [0045], [0075]–[0076], and [0181]). Wherein, Kislovskiy teaches a risk regressor providing respective locations or areas of an autonomy grid” (determining at least one geographic zone that comprises the one or more road segments) within a road network map (i.e., of a geographic area) that are “serviceable…by AVs.” Id.;
electronically receiving a transportation request comprising at least a pickup location and a drop-off location, wherein at least one of the pickup location or the drop-off location is situated within the at least one geographic zone in which the autonomous vehicle is authorized to provide transportation services (Kislovskiy, ¶¶ [0029]-[0030], [0070], and [0181]). Wherein, Kislovskiy teaches a user submits a ride request by inputting a “pick-up location” and “destination” occurring within “AV-serviceable” areas of an autonomy grid. Id.;
matching the transportation request with the autonomous vehicle for travelling in the at least one geographic zone based at least in part on at least one of the pickup location or the drop-off location being situated within the zone in which the autonomous vehicle is authorized to provide transportation services (Kislovskiy, ¶¶ [0056], [0073-76], and [0181]). Wherein, Kislovskiy teaches a matching engine identifying “a set of candidate vehicles…to service the transportation request…(e.g., based on distance or time to a given pick-up location) and the transportation request is generated from “AV-serviceable” areas within the autonomy grid (i.e., pick-up location being situation within the at least one geographic zone). Id.; and 
instructing, by electronically transmitting information to the autonomous vehicle, the autonomous vehicle to travel to the pickup location or the drop-off location, wherein the autonomous vehicle travels to the pickup location or the drop-off location in response to receiving the instructions (Kislovskiy, ¶¶ [0101] and [0110]). Wherein, Kislovskiy teaches AVs traversing to a pick-up or drop-off location “based on transport instructions…received from the on-demand transport system.” Id. 
Kislovskiy does not explicitly teach the zone differs from a different zone within which at least one other autonomous vehicle is authorized to provide transportation services; and determining that at least one of the pickup location 
Regarding claim 1, the claim is the method claim for the system claimed in claim 14 and contains analogous limitations. Accordingly, the claim is rejected under the same premise as presented in claim 14 above.
Regarding claim 2, Kislovskiy in view of Al Falasi teaches [t]he method of claim 1. Kislovskiy further teaches further comprising: determining, by the transportation management system, one or more characteristics of a transportation requestor, wherein matching the transportation request with the autonomous vehicle is based at least on the one or more characteristics of the transportation requestor, the one or more characteristics of the autonomous vehicle, and the one or more characteristics of the one or more road segments of the geographic area (Kislovskiy, ¶¶ [0029]-[0031], [0045], [0056], [0073], and [0075]–[0076]). Wherein, Kislovskiy teaches a user submitting a transportation request to the transportation system by inputting a pick-up location and a destination (i.e., determining one or more characteristics of a transportation requestor) and a matching engine identifying candidate vehicles based on the inputted pick-up/destination, the “vehicle’s…attributes,” and environmental conditions and static risks of path segments serviced by the AVs. Id.;
Regarding claim 4, Kislovskiy in view of Al Falasi teaches [t]he method of claim 1. Kislovskiy further teaches further comprising: 
determining, by the transportation management system, one or more characteristics of a second autonomous vehicle (Kislovskiy, ¶¶ [0030], [0032], [0133], and [0179]). Wherein, Kislovskiy teaches identifying candidate vehicles (i.e., a second to an nth autonomous vehicle) based on vehicle attributes. Id.; and 
determining, by the transportation management system, a second geographic zone for the second autonomous vehicle within the geographic area based at least on the one or more characteristics of the second autonomous vehicle and the one or more characteristics of the one or more road segments of the geographic area (Kislovskiy, Figure 1A: Road Network Map 100, Autonomy Grid 105; ¶¶ [0030], [0031], [0045], [0075]–[0076], and [0181]). Wherein, Kislovskiy teaches a risk regressor providing indication of “respective locations or areas of an autonomy grid” (determining a second geographic zone) within a road network map (i.e., of a geographic area) that are “serviceable…by AVs” that have been identified as candidate vehicles (i.e., a second autonomous vehicle) based on the inputted pick-up/destination, the “vehicle’s…attributes,” and environmental conditions and static risks of path segments Id.;
Regarding claim 5, Kislovskiy in view of Al Falasi teaches [t]he method of claim 1. Kislovskiy further teaches wherein the one or more characteristics of the autonomous vehicle are based at least on capabilities of the autonomous vehicle associated with providing transportation services within the at least one geographic zone (Kislovskiy, ¶¶ [0030]-[0032] and [0036]). 
Regarding claim 6, Kislovskiy in view of Al Falasi teaches [t]he method of claim 5. Kislovskiy further teaches wherein the capabilities of the autonomous vehicle include at least one of a capability of driving on road segments, a capability to pick up transportation requestors at pickup locations, a capability to drop off transportation requestors at drop-off locations, or a capability to perform certain driving maneuvers (Kislovskiy, [0036], [0056], [0064], [0073], and [0123]). 
Regarding claim 8, Kislovskiy in view of Al Falasi teaches [t]he method of claim 1. Kislovskiy further teaches wherein determining the at least one geographic zone is based on at least one of: 4Application No.: 16/368,848Attorney's Docket No.: 009404.0035U1an additional set of one or more road segments comprising road segments where the autonomous vehicle is trained to operate; a pickup location compatible with the one or more characteristics of the autonomous vehicle; or a drop-off location compatible with the one or more characteristics of the autonomous vehicle (Kislovskiy, [0030]-[0032], [0036], [0045], [0073], [0126], and [0181]). Wherein, Kislovskiy teaches locations or areas within an autonomy grid that are serviceable by AVs are determined by environmental conditions and static risk of road segments and/or which vehicle types are capable of servicing the route which includes software and hardware capabilities and “distance or time to a given pick-up location” based on the provider location (i.e., one or more characteristics of the autonomous vehicle). Id.
Regarding claim 9, Kislovskiy in view of Al Falasi teaches [t]he method of claim 1. Kislovskiy further teaches wherein: 
matching the transportation request with the autonomous vehicle is further based on a characteristic of the transportation request (Kislovskiy, ¶¶ [0029] and [0064]). Wherein, Kislovskiy teaches candidate vehicles are matched to the requestor based on the ETA from a pick-up location inputted by the requestor (i.e., a characteristic of the transportation request). Id.; and 
the characteristic of the transportation request includes at least one of a value associated with the transportation request, a pickup location of the transportation request, a drop-off location of the transportation request, a number of passengers associated with the transportation request, or a time of day associated with the transportation request. (Kislovskiy, ¶ [0070]).
Regarding claim 10, Kislovskiy in view of Al Falasi teaches [t]he method of claim 1. Kislovskiy further teaches wherein the one or more characteristics of the autonomous vehicle comprises a training level of the autonomous vehicle associated with the at least one geographic zone (Kislovskiy, ¶¶ [0034], [0036]-[0037], [0055], [0122], and [0135]). Wherein, Kislovskiy teaches updating vehicles with hardware and software based on training data from the serviced road network to expand the capabilities of the vehicles within the road network they are servicing. Id.
Regarding claim 12, Kislovskiy in view of Al Falasi teaches [t]he method of claim 1. Kislovskiy further teaches wherein the one or more characteristics of the one or more road segments of the geographic area include at least one of a route of travel within the geographic area, a weather condition within the geographic area, a density of vehicle traffic within the geographic area, a density of pedestrian traffic within the geographic area, or a condition of traffic control devices within the geographic area (Kislovskiy, ¶¶ [0031], [0049], [0058], and [0062]). 
Regarding claim 15, Kislovskiy in view of Al Falasi teaches [t]he transportation management system of claim 14. Kislovskiy further teaches wherein the one or more physical processors further cause the transportation management system to perform operations comprising: determining one or more characteristics of a transportation requestor, wherein matching the transportation request with the autonomous vehicle is based at least on the one or more characteristics of the transportation requestor, the one or more characteristics of the autonomous vehicle, or the one or more characteristics of the one or more road segments of the geographic area (Kislovskiy, ¶¶ [0029]-[0031], [0045], [0056], [0073], [0075]–[0076], and [0197]). Wherein, Kislovskiy teaches a user submitting a transportation request to the transportation system by inputting a pick-up location and a destination (i.e., determining one or more characteristics of a transportation requestor) and a matching engine identifying candidate vehicles based on the inputted pick-up/destination, the “vehicle’s…attributes,” and environmental conditions and static risks of path segments serviced by the AVs. Id.
Regarding claim 17, Kislovskiy in view of Al Falasi teaches [t]he transportation management system of claim 14. Kislovskiy further teaches wherein: 8Application No.: 16/368,848Attorney's Docket No.: 009404.0035U1 
the one or more characteristics of the autonomous vehicle are based at least on capabilities of the autonomous vehicle associated with providing transportation services within the at least one geographic zone (Kislovskiy, ¶ [0036]); and 
the capabilities of the autonomous vehicle include a capability of driving on road segments, a capability to pick up transportation requestors at pickup locations, and a capability to drop off transportation requestors at drop-off locations (Kislovskiy, ¶¶ [0036], [0056], [0062]-[0065], [0073], [0075]-[0076], [0079], [0123], [0133], [0178]-[0179)). Wherein, Kislovskiy teaches capabilities of autonomous vehicles servicing transportation requests include the capability to traverse a path segment within a road network and the capability to pickup and drop-off requestors along a determined optimal route based on the AVs capability to switch software and/or the AVs capabilities having a total risk value below a “weighted risk sum” “for servicing the trip along the route.” Id.
Regarding claim 19, Kislovskiy in view of Al Falasi teaches [t]he transportation management system of claim 14. Kislovskiy further teaches wherein determining the at least one geographic zone is based on at least one of determining whether the autonomous vehicle is trained for travel in the at least one geographic zone, identifying a pickup location compatible with the one or more characteristics of the autonomous vehicle, or identifying a drop-off location compatible with the one or more characteristics of the autonomous vehicle (Kislovskiy, [0030]-[0032], [0036], [0045], [0073], [0126], and [0181]). Wherein, Kislovskiy teaches locations or areas within an autonomy grid that are serviceable by AVs are determined by environmental conditions and static risk of road segments and/or which vehicle types are capable of servicing the route which includes software and hardware capabilities and “distance or time to a given pick-up location” based on the vehicle location (i.e., one or more characteristics of the autonomous vehicle). Id. 
Regarding claim 20, Kislovskiy in view of Al Falasi further teaches [a] non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a computing device, cause the computing device to (Kislovskiy, ¶ [0042]). The remaining limitations of the claim are analogous to those previously analyzed in independent claim 14, see above. Accordingly, the claim is rejected under the same premise. 
Regarding claim 21, Kislovskiy in view of Al Falasi teaches [t]he non-transitory computer-readable medium of claim 20. Kislovskiy further teaches wherein matching the transportation request with the autonomous vehicle comprises determining that the pickup location and the drop-off location are situated within the at least one geographic zone (Kislovskiy, ¶¶ [0029]-[0030], [0070], and [0181]). Wherein, Kislovskiy teaches a user submits a ride request by inputting a “pick-up location” and “destination” occurring within “AV-serviceable” areas of an autonomy grid (i.e., situated within the at least one geographic zone). Id.

Claim 3  rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy in view of Al Falasi, see claim 1 above, in view of Sweeney et al., U.S. Pat. Pub. No. US 2018/0342035 (Reference B of the PTO-892 part of paper no. 20210920).
Regarding claim 3, Kislovskiy in view of Al Falasi teaches [t]he method of claim 2. Yet, Kislovskiy does not explicitly teach, however, in the same field of endeavor, i.e., transportation, Sweeney teaches wherein: 
the one or more characteristics of the transportation requestor include at least one of an acceptance of terms of service associated with the transportation requestor, a distance of the transportation requestor to a pickup location associated with the transportation request, or a distance of a drop-off location to a destination associated with the transportation request (Sweeney, ¶ [0040]). Wherein, Sweeney teaches a transportation request includes rider accepting a multi-hop trip, i.e., acceptance of terms of service. Id.; and 
the transportation requestor is provided transportation services in response to the pickup location being different than a location of the transportation requestor or the drop-off location being different from a destination of the transportation requestor (Sweeney, ¶¶ [0013]-[0015] and [0057]). Wherein, Sweeney teaches a rider can request a ride while being outside the pickup location and walk to the pickup location to rendezvous with the autonomous vehicle. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, for a rider to request a ride while being outside of the pick-up area and to accept the terms of associated with the request, modifying Kislovskiy to that of Sweeney, to rendezvous with a driver of an autonomous vehicle by providing an transport invitation to the driver of the autonomous vehicle to accept the transport invitation to “minimize wait time for the requesting user…or minimize overall time to pick-up by converging the ETA…of the selected AV…with the EWT…of the requesting user.” (Sweeney, ¶¶ [0034] and [0042]). 

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy in view of Al Falasi, see claim 1 above, in view of Konrardy et al., U.S. Pat. Pub. No. US 2018/0342035 (Reference C of the PTO-892 part of paper no. 20210920).
Regarding claim 11, Kislovskiy in view of Al Falasi teaches [t]he method of claim 1. Kislovskiy further teaches wherein the one or more characteristics of the autonomous vehicle include at least one of a capability level of the autonomous vehicle to perform driving maneuvers, a capability level of the autonomous vehicle 5Application No.: 16/368,848Attorney's Docket No.: 009404.0035U1to traverse routes within the at least one geographic zone, an authorization level of the autonomous vehicle to traverse routes within the at least one geographic zone, or a level of access to capability data associated with the autonomous vehicle… (Kislovskiy, ¶¶ [0036], [0056], [0062]-[0065], [0073], [0075]-[0076], [0079], [0123], [0133], [0178]-[0179)). Wherein, Kislovskiy teaches training autonomous vehicles using updated software and hardware to expand the capabilities of the vehicles within the road network they are servicing, wherein the capabilities of autonomous vehicles servicing transportation requests include the capability to traverse a path segment within a road network and the capability to pickup and drop-off requestors along a determined optimal route based on the AVs capability to switch software and/or the AVs capabilities having a total risk value below a “weighted risk sum” “for servicing the trip along the route.” Id.
Yet, Kislovskiy does not explicitly teach, however, in the same field of endeavor, i.e., transportation, Konrardy teaches …wherein the level of access to capability data associated with the autonomous vehicle is determined by a manufacturer of the autonomous vehicle (Konrardy, Col. 36: lines 13 thru 37). Wherein, Konrardy teaches third parties, e.g., vehicle manufacturers, provide access to “a person having an interest in the vehicle, a customer, or a vehicle operator, and/or…the server” to their databases comprising information about the autonomous vehicle “information may include vehicle information (e.g., type, make, model, year of production, safety features, modifications, installed sensors, on-board computer information, etc.), autonomous operation features (e.g., type, version, connected sensors, compatibility information, etc.), and use information (e.g., primary storage location, primary use, primary operating time, past use as monitored by an on-board computer or mobile device, past use of one or more vehicle operators of other vehicles, etc.). Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, for access to autonomous vehicle information within a database of a manufacturer to be provided to “a person having an interest in the vehicle, a customer, or a vehicle operator, and/or…the server,” modifying Kislovskiy to that of Konrardy, to “determine a risk profile or risk levels associated with the vehicle…based upon the vehicle information and the autonomous operation feature information received” such that an appropriate vehicle can be selected to traverse a route based on the risk level. (Konrardy, Col. 36: lines 38 thru 66). 
Regarding claim 13, Kislovskiy in view of Al Falasi teaches [t]he method of claim 1. Kislovskiy further teaches further comprising…wherein matching the transportation request with the autonomous vehicle for travelling in the at least one geographic zone is based at least on…the characteristics of the two or more different autonomous vehicles (Kislovskiy, [0030]-[0032], [0036], [0045], [0073], [0126], and [0181]). Wherein, Kislovskiy teaches a matching engine identifying a set of candidate vehicles (i.e., two or more different autonomous vehicles) to accommodate ride requests to/from locations or areas within an autonomy grid (i.e., travelling in the at least one geographic zone) based on which vehicle types are capable of servicing the route determined by software and hardware capabilities and “distance or time to a given pick-up location” based on the provider location (i.e., one or more characteristics of the autonomous vehicle). Id.
Yet, Kislovskiy does not teach, however, Konrardy further teaches…normalizing data formats of characteristics of two or more different autonomous vehicles…normalized data formats (Col. 37 lines 29 thru 48). Wherein, Konrardy teaches normalizing the risk level which comprises the vehicle parameters to generate a total risk level. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to normalize risk level comprising vehicle data to obtain a total risk level, modifying Kislovskiy to that of Konrardy, to “determine risk levels associated with vehicle operation…while autonomous operation features are enabled…and…disabled. (Konrardy, Col. 6: lines 1 thru 6). 

Claim 16  rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy in view of Al Falasi, see claim 15 above, in view of Sweeney, further in view of Pandit et al., hereinafter Pandit, U.S. Pat. Pub. No. US 2019/0064814 (Reference D of the PTO-892 part of paper no. 20210920).
Regarding claim 16, Kislovskiy in view of Al Falasi teaches [t]he transportation management system of claim 15. Yet, Kislovskiy does not teach, however, Sweeney further teaches wherein: 
the one or more characteristics of the transportation requestor include at least one of an acceptance of terms of service associated with the transportation requestor, a distance of the transportation requestor to a pickup location associated with the transportation request…(Sweeney, ¶¶ [0013] and [0040]). Wherein, Sweeney teaches a transportation request includes rider accepting a multi-hop trip, i.e., acceptance of terms of service, and a time optimization that includes an estimate distance of the requester’s current location to a rendezvous location (i.e., pickup location). Id. and… 
the transportation requestor is provided transportation services when the pickup location is different than a location of the transportation requestor or the drop-off location is different from a destination of the transportation requestor (Sweeney, ¶¶ [0013]-[0015] and [0057]). Wherein, Sweeney teaches a rider can request a ride while being outside the pickup location and walk to the pickup location to rendezvous with the autonomous vehicle. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, for a rider to identify a destination location that is different than the drop-off location, modifying the combination of Kislovskiy and Sweeney to that of Pandit, to rendezvous with a driver of an autonomous vehicle by providing an transport invitation to the driver of the autonomous vehicle to accept the transport invitation to “minimize wait time for the requesting user…or minimize overall time to pick-up by converging the ETA…of the selected AV…with the EWT…of the requesting user.” (Sweeney, ¶¶ [0034] and [0042]). 
	Yet, the Kislovskiy or the combination does not teach, however, in the same field of endeavor, i.e., transportation, Pandit teaches …and a distance of a drop-off location to a destination associated with the transportation request…(Pandit, ¶ [0046]).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, for a rider to indicate a destination that is different than a drop-off location, modifying Kislovskiy to that of Sweeney, to “allow the passenger greater context about different drop off locations when selecting a destination… as the drop off location may be slightly different from the actual destination (i.e. a parking lot versus a building).” (Pandit, ¶¶ [0057] and [0065]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim, et al., U.S. Pat. Pub. No.  2018/0136655 (Reference A of the attached PTO-892) relates to matching autonomous vehicles.
Louey, et al., U.S. Pat. Pub. No. 2018/0101179 (Reference B of the attached PTO-892) relates to matching autonomous vehicles. 
Khasis, U.S. Pat. Pub. No. 2017/0262790 (Reference C of the attached PTO-892) relates to matching autonomous vehicles.
Gordon, et al., U.S. Pat. Pub. No. 2017/0124658 (Reference D of the attached PTO-892) relates to matching autonomous vehicles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/DANIEL VETTER/Primary Examiner, Art Unit 3628